Citation Nr: 9905620	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-15 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to May 
1967.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  


REMAND

The veteran seeks service connection for a bilateral foot 
disability.  It is noted that moderate bilateral pes planus 
was noted at service entrance, and that the veteran was 
treated in service for complaints of bilateral foot pain.   
In April 1967 a Medical Board recommended service separation 
due to bilateral pes planus.  

In his September 1998 letter to the RO which was accepted as 
his substantive appeal, the veteran reported that during the 
years since military service, he had been seen on several 
occasions by private physicians.  He reported having been 
treated with heat therapy, therapeutic inserts and 
instructions concerning walking, standing and exercise.  It 
appears that the RO has not requested information in order to 
secure these medical records.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  The United States Court of Veterans Appeals (Court) 
has held that the duty to assist includes the duty to obtain 
adequate and contemporaneous VA examinations, including 
examinations by specialists when indicated, and to obtain 
medical records to which the veteran has referred or which 
may be pertinent to the issues.  Littke v. Derwinski, 1 
Vet.App. 90 (1990); Hyder v. Derwinski, 1 Vet.App. 221 
(1991); Green v. Derwinski, 1 Vet.App. 121 (1991).  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet.App. 371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his bilateral 
foot disability since service.  With any 
necessary authorization, the RO should 
attempt to obtain and associate with the 
claims folder copies of all pertinent 
treatment reports identified by the 
veteran.  Once received, these records 
should be associated with the claims 
folder.  

2.  The RO should schedule the veteran 
for an examination by a board certified 
podiatrist, if available, to evaluate the 
veteran's bilateral foot complaints.  All 
indicated studies should be performed.  
The examiner should document all 
findings.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner.  An opinion 
should be rendered as to whether it is at 
least as likely as not that any current 
bilateral foot disability diagnosed is 
related to the veteran's inservice 
complaints and if the diagnosed pes 
planus in service was aggravated beyond 
the natural progression of the 
disability.  A complete rationale for all 
opinions and conclusions expressed should 
be given.  

3.  After the examination has been 
completed, the RO should review the 
examination report to insure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.  

4.  Then the RO should take any other 
necessary action, and readjudicate the 
issue on appeal.  


After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 2 -


